Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2017

                                      No. 04-17-00642-CV

                          IN THE INTEREST OF A.B.S., A CHILD,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-17935
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
       The clerk’s record was due November 6, 2017, but was not filed. On November 8, 2017,
the clerk filed a notification of late record stating the clerk’s record was not filed because
appellant has not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellant is not entitled to the record without paying the fee.

        Accordingly, we ORDER appellant to provide written proof to this court on or before
November 27, 2017 that either (1) the clerk’s fee has been paid or arrangements satisfactory to
the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record
without prepayment of the clerk=s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellant fails to file
such proof within the time provided, this appeal will be dismissed for want of prosecution. See
id. R. 37.3(b).

        We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, and the district clerk.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court